Order entered on December 18, 1964 granting the motion of defendants, Mohawk Airlines, Inc., Robert E. Peach, and Carl A. Benscoter, to dismiss the second, fourth, and fifth causes of action of the amended complaint herein and denying the motion of said defendants to dismiss the sixth and seventh causes of action of the amended complaint for insufficiency, unanimously modified, on the law and on the facts, by granting the motion to dismiss the sixth and seventh causes of action for failure to state a cause of action and otherwise affirmed, with $30 costs and disbursements to said defendants. The sixth cause of action purports to allege malicious intent to interfere with plaintiff's right to employment. The allegations fail to state facts sufficient to show that, if defendant had not interfered, plaintiff would have obtained employment and further fail to plead special damages by reason of such interference and the sixth cause of action is, therefore, insufficient. The seventh cause of action purports to allege a conspiracy by and between Mohawk Airlines, Inc., Robert E. Peach and Trans Carribean Airways, Inc., resulting in plaintiff’s failure to obtain employment with Trans Carribean Airways, Inc. The allegations fail to state any evidentiary facts to support plaintiff’s contention and merely set forth eonclusory statements and the seventh cause of action is, therefore, insufficient. Concur — Rabin, J. P., McNally, Stevens, Steuer and Staley, JJ. [44 Misc 2d 926.]